Montgomery, J.
Complainant was granted a divorce, with an allowance of $650 for alimony. Complainant appeals, complaining that the allowance is not as large as the proofs in the case entitle her to have. We are satisfied that the defendant is worth about $16,000 to $17,000. The evidence shows that he deeded to complainant land worth $1,250. The complainant was not entitled to a large allowance. The testimony shows that the defendant had accumulated the property, in the main, before their marriage, and had three children living; that complainant brought her daughter into the family, and that she was provided for up to the time of her marriage. These facts, together with the fact that defendant had previously deeded to complainant lands worth $1,250, should be taken *488into account. We think, however, that, even in view of all these circumstances, the allowance by the circuit judge was inadequate, and that this allowance should be increased to the sum of $2,750, which, with the lands previously conveyed, amounts to $4,000, the sum to be received and-accepted in lieu of dower in defendant’s lands. In addition, complainant will recover costs of this court. In other respects the decree will stand affirmed.
The other Justices concurred.